               Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 1 of 24



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  BENJAMIN VASQUEZ VIDAL, individually
  and on behalf of others similarly situated,

                                     Plaintiff,                      COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  NECTAR RESTAURANT CORP. (D/B/A                                  29 U.S.C. § 216(b)
  NECTAR RESTAURANT), K.K. & D. OF
  79TH ST. REST. CORP. (D/B/A NECTAR                                    ECF Case
  CAFE), GEORGE KYRKOSTAS,
  PANAYIOTIS VALIANTIS, ANDREAS
  ASONITIS, PETER DOE, and ESPIRO DOE,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Benjamin Vasquez Vidal (“Plaintiff Vasquez” or “Mr. Vasquez”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against Nectar Restaurant Corp. (d/b/a

 Nectar Restaurant), K.K. & D. of 79th St. Rest. Corp. (d/b/a Nectar Cafe), (“Defendant

 Corporations”), George Kyrkostas, Panayiotis Valiantis, Andreas Asonitis, Peter Doe, and Espiro

 Doe, (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Vasquez is a former employee of Defendants Nectar Restaurant Corp. (d/b/a

Nectar Restaurant), K.K. & D. of 79th St. Rest. Corp. (d/b/a Nectar Cafe), George Kyrkostas,

Panayiotis Valiantis, Andreas Asonitis, Peter Doe, and Espiro Doe.
               Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 2 of 24



         2.     Defendants own, operate, or control two Greek restaurants, one of which is located

at 1090 Madison Ave, New York, New York 10028 (hereinafter “the Nectar Restaurant location”)

and the other one at 1022 Madison Avenue, New York, New York 10021 (hereinafter “the Nectar

Café location”).

         3.    Upon information and belief, individual Defendants George Kyrkostas, Panayiotis

Valiantis, Andreas Asonitis, Peter Doe, and Espiro Doe, serve or served as owners, managers,

principals, or agents of Defendant Corporations and, through these corporate entities, operate or

operated the restaurants as a joint or unified enterprise.

         4.    Plaintiff Vasquez was employed as a delivery worker at the restaurants located at

1090 Madison Ave, New York, New York 10028 and 1022 Madison Avenue, New York, New York

10021.

         5.    Plaintiff Vasquez ostensibly was employed as a delivery worker. However, he was

required to spend a considerable part of his work day performing non-tipped duties, including but

not limited to dishwashing, cleaning and organizing the basement, sweeping and mopping the floors,

and preparing food for the cooks (hereafter the “non-tipped duties”).

         6.    At all times relevant to this Complaint, Plaintiff Vasquez worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

         7.    Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiff Vasquez appropriately for any hours worked, either at the straight rate of pay

or for any additional overtime premium.




                                                   -2-
              Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 3 of 24



       8.      Defendants employed and accounted for Plaintiff Vasquez as a delivery worker in

their payroll, but in actuality his duties required a significant amount of time spent performing the

non-tipped duties alleged above.

       9.      However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiff Vasquez’s non-tipped duties exceeded 20% of each workday, or 2 hours

per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

       10.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiff Vasquez’s actual duties in payroll records by designating him as a delivery

worker instead of as a non-tipped employee. This allowed Defendants to avoid paying Plaintiff

Vasquez at the minimum wage rate and enabled them to pay him above the tip-credit rate, but below

the minimum wage.

       11.     Defendants’ conduct extended beyond Plaintiff Vasquez to all other similarly situated

employees.

       12.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Vasquez and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       13.     Plaintiff Vasquez now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.




                                                 -3-
               Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 4 of 24



       14.     Plaintiff Vasquez seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       15.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Vasquez’s state law claims under 28

U.S.C. § 1367(a).

       16.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate two Greek restaurants located in this district. Further, Plaintiff Vasquez was employed by

Defendants in this district.

                                                 PARTIES

                                                   Plaintiff

       17.     Plaintiff Benjamin Vasquez Vidal (“Plaintiff Vasquez” or “Mr. Vasquez”) is an

adult individual residing in Queens County, New York.

       18.     Plaintiff Vasquez was employed by Defendants at Nectar Restaurant and Nectar

Cafe from approximately February 2017 until on or about November 1, 2018.

       19.     Plaintiff Vasquez consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants




                                                  -4-
               Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 5 of 24



         20.   At all relevant times, Defendants owned, operated, or controlled two Greek

restaurants, located at 1090 Madison Ave, New York, New York 10028 under the name “Nectar

Restaurant” and at 1022 Madison Avenue, New York, New York 10021 under the name “Nectar

Cafe”.

         21.   Upon information and belief, Nectar Restaurant Corp. (d/b/a Nectar Restaurant) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 1090 Madison Ave, New York,

New York 10028.

         22.   Upon information and belief, K.K. & D. of 79th St. Rest. Corp. (d/b/a Nectar Cafe)

is a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 1022 Madison Avenue, New

York, New York 10021.

         23.   Defendant George Kyrkostas is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant George Kyrkostas is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

George Kyrkostas possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Vasquez, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

         24.   Defendant Panayiotis Valiantis is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Panayiotis Valiantis is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporations.



                                                  -5-
               Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 6 of 24



Defendant Panayiotis Valiantis possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants, including

Plaintiff Vasquez, establishes the schedules of the employees, maintains employee records, and has

the authority to hire and fire employees.

       25.     Defendant Andreas Asonitis is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Andreas Asonitis is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Andreas Asonitis possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiff

Vasquez, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       26.     Defendant Peter Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Peter Doe is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporations. Defendant Peter Doe possesses

operational control over Defendant Corporations, an ownership interest in Defendant Corporations,

and controls significant functions of Defendant Corporations. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Vasquez, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       27.     Defendant Espiro Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Espiro Doe is sued individually in



                                                  -6-
                Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 7 of 24



his capacity as a manager of Defendant Corporations. Defendant Espiro Doe possesses operational

control over Defendant Corporations and controls significant functions of Defendant Corporations.

He determines the wages and compensation of the employees of Defendants, including Plaintiff

Vasquez, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       28.      Defendants operate two Greek restaurants located in the Upper East Side section of

Manhattan in New York City.

       29.      Individual Defendants, George Kyrkostas, Panayiotis Valiantis, Andreas Asonitis,

Peter Doe, and Espiro Doe, possess operational control over Defendant Corporations, possess

ownership interests in Defendant Corporations, or control significant functions of Defendant

Corporations.

       30.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       31.      Each Defendant possessed substantial control over Plaintiff Vasquez’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Vasquez, and all similarly situated individuals,

referred to herein.

       32.      Defendants jointly employed Plaintiff Vasquez (and all similarly situated employees)

and are Plaintiff Vasquez’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.




                                                  -7-
               Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 8 of 24



       33.     In the alternative, Defendants constitute a single employer of Plaintiff Vasquez and/or

similarly situated individuals.

       34.     Upon information and belief, Individual Defendants George Kyrkostas, Panayiotis

Valiantis, Andreas Asonitis, and Peter Doe operate Defendant Corporations as either alter egos of

themselves and/or failed to operate Defendant Corporations as entities legally separate and apart

from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporations for their own benefit and maintaining control

                 over these corporations as closed Corporations,

             f) intermingling assets and debts of their own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       35.     At all relevant times, Defendants were Plaintiff Vasquez’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff




                                                  -8-
               Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 9 of 24



Vasquez, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Vasquez’s services.

       36.       In each year from 2017 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       37.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurants on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       38.       Plaintiff Vasquez is a former employee of Defendants who ostensibly was employed

as a delivery worker. However, he spent over 20% of each shift performing the non-tipped duties

described above.

       39.       Plaintiff Vasquez seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                    Plaintiff Benjamin Vasquez Vidal

       40.       Plaintiff Vasquez was employed by Defendants from approximately February 2017

until on or about November 1, 2018.

       41.       Defendants ostensibly employed Plaintiff Vasquez as a delivery worker.

       42.       However, Plaintiff Vasquez was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       43.       Although Plaintiff Vasquez ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.




                                                   -9-
             Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 10 of 24



       44.    Plaintiff Vasquez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       45.    Plaintiff Vasquez’s work duties required neither discretion nor independent

judgment.

       46.    From approximately February 2017 until on or about June 2017, Plaintiff Vasquez

worked at the Nectar Restaurant location from approximately 11:00 a.m. until on or about 9:00 p.m.,

three days a week and from approximately 10:00 a.m. until on or about 8:00 p.m. at the Nectar Café

location, one day a week (typically 40 hours per week).

       47.    From approximately July 2017 until on or about August 15, 2017, Plaintiff Vasquez

worked at the Nectar Restaurant location from approximately 1:00 p.m. until on or about 11:00 p.m.,

six days a week (typically 60 hours per week).

       48.    From approximately August 16, 2017 until on or about June 2018, Plaintiff Vasquez

worked at the Nectar restaurant location from approximately 8:00 a.m. until on or about 6:00 p.m.,

on Wednesdays and from approximately 11:00 a.m. until on or about 9:00 p.m., Thursdays through

Saturdays (typically 40 hours per week).

       49.    From approximately July 1, 2018 until on or about July 14, 2018, Plaintiff Vasquez

worked at the Nectar restaurant location from approximately 1:00 p.m. until on or about 11:00 p.m.,

six days a week (typically 60 hours per week).

       50.    From approximately July 15, 2018 until on or about August 7, 2018, Plaintiff

Vasquez worked at the Nectar restaurant location from approximately 11:00 a.m. until on or about

9:00 p.m., six days a week (typically 60 hours per week).

       51.    From approximately August 8, 2018 until on or about November 1, 2018, Plaintiff

Vasquez worked at the Nectar restaurant location from approximately 8:00 a.m. until on or about



                                                 - 10 -
              Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 11 of 24



6:00 p.m., on Wednesdays and from approximately 11:00 a.m. until on or about 9:00 p.m., Thursdays

through Saturdays (typically 40 hours per week).

       52.     Throughout his employment, Defendants paid Plaintiff Vasquez his wages in cash.

       53.     From approximately February 2017 until on or about June 2017, Defendants paid

Plaintiff Vasquez a fixed salary of $380 per week.

       54.     From approximately July 2017 until on or about August 14, 2017, Defendants paid

Plaintiff Vasquez a fixed salary of $475 per week.

       55.     From approximately August 15, 2017 until on or about November 2017, Defendants

paid Plaintiff Vasquez a fixed salary of $380 per week.

       56.     From approximately November 2017 until on or about June 2018, Defendants paid

Plaintiff Vasquez a fixed salary of $400 per week.

       57.     From approximately July 1, 2018 until on or about August 7, 2018, Defendants paid

Plaintiff Vasquez a fixed salary of $500 per week.

       58.     From approximately August 8, 2018 until on or about November 1, 2018, Defendants

paid Plaintiff Vasquez a fixed salary of $400 per week.

       59.     Defendants never granted Plaintiff Vasquez any breaks or meal periods of any kind.

       60.     Plaintiff Vasquez was never notified by Defendants that his tips were being included

as an offset for wages.

       61.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Vasquez’s wages.

       62.     Plaintiff Vasquez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.



                                                 - 11 -
              Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 12 of 24



       63.     On a number of occasions, Defendants required Plaintiff Vasquez to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.

       64.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Vasquez regarding overtime and wages under the FLSA and NYLL.

       65.     Defendants did not provide Plaintiff Vasquez an accurate statement of wages, as

required by NYLL 195(3).

      66.      Defendants did not give any notice to Plaintiff Vasquez, in English and in Spanish

(Plaintiff Vasquez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      67.      Defendants required Plaintiff Vasquez to purchase “tools of the trade” with his own

funds—including a bicycle, bicycle tires, and a chain.

                                 Defendants’ General Employment Practices

      68.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Vasquez (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      69.      Plaintiff Vasquez was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      70.      Defendants required Plaintiff Vasquez and all other delivery workers to perform

general non-tipped tasks in addition to their primary duties as delivery workers.




                                                 - 12 -
             Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 13 of 24



      71.      Plaintiff Vasquez and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      72.      Plaintiff Vasquez’s duties were not incidental to his occupation as a tipped worker,

but instead constituted entirely unrelated general restaurant work with duties, including the non-

tipped duties described above.

      73.      Plaintiff Vasquez and all other tipped workers were paid at a rate that was below

minimum wage by Defendants.

      74.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiff Vasquez’s non-tipped duties exceeded 20% of each workday (or 2

hours a day, whichever is less) (12 N.Y.C.R.R. § 146).

      75.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      76.      In violation of federal and state law as codified above, Defendants classified Plaintiff

Vasquez and other tipped workers as tipped employees, and paid them at a rate that was below

minimum wage when they should have classified them as non-tipped employees and paid them at

the minimum wage rate.

      77.      Defendants failed to inform Plaintiff Vasquez who received tips that Defendants

intended to take a deduction against Plaintiff Vasquez’s earned wages for tip income, as required by

the NYLL before any deduction may be taken.



                                                 - 13 -
              Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 14 of 24



      78.      Defendants failed to inform Plaintiff Vasquez who received tips, that his tips were

being credited towards the payment of the minimum wage.

      79.      Defendants failed to maintain a record of tips earned by Plaintiff Vasquez who

worked as a delivery worker for the tips he received.

      80.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff

Vasquez worked.

      81.      Defendants    willfully disregarded       and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      82.      On a number of occasions, Defendants required Plaintiff Vasquez to sign a document

the contents of which he was not allowed to review in detail.

      83.      Defendants paid Plaintiff Vasquez his wages in cash.

      84.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      85.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Vasquez (and similarly situated individuals) worked,

and to avoid paying Plaintiff Vasquez properly for his full hours worked.

      86.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      87.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Vasquez and other similarly situated former workers.



                                                - 14 -
              Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 15 of 24



      88.      Defendants failed to provide Plaintiff Vasquez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      89.      Defendants failed to provide Plaintiff Vasquez and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      90.       Plaintiff Vasquez brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      91.      At all relevant times, Plaintiff Vasquez and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and



                                                  - 15 -
                 Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 16 of 24



have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      92.         The claims of Plaintiff Vasquez stated herein are similar to those of the other

employees.

                                      FIRST CAUSE OF ACTION

                VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      93.         Plaintiff Vasquez repeats and realleges all paragraphs above as though fully set forth

herein.

      94.         At all times relevant to this action, Defendants were Plaintiff Vasquez’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Vasquez (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      95.         At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      96.         Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          97.     Defendants failed to pay Plaintiff Vasquez (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      98.         Defendants’ failure to pay Plaintiff Vasquez (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).



                                                    - 16 -
              Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 17 of 24



      99.      Plaintiff Vasquez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      100.     Plaintiff Vasquez repeats and realleges all paragraphs above as though fully set forth

herein.

      101.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Vasquez (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      102.     Defendants’ failure to pay Plaintiff Vasquez (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      103.     Plaintiff Vasquez (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      104.      Plaintiff Vasquez repeats and realleges all paragraphs above as though fully set forth

herein.

      105.     At all times relevant to this action, Defendants were Plaintiff Vasquez’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Vasquez, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      106.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Vasquez less than the minimum wage.



                                                 - 17 -
              Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 18 of 24



      107.     Defendants’ failure to pay Plaintiff Vasquez the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      108.     Plaintiff Vasquez was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      109.     Plaintiff Vasquez repeats and realleges all paragraphs above as though fully set forth

herein.

      110.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Vasquez overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      111.     Defendants’ failure to pay Plaintiff Vasquez overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      112.     Plaintiff Vasquez was damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      113.     Plaintiff Vasquez repeats and realleges all paragraphs above as though fully set forth

herein.

      114.     Defendants failed to provide Plaintiff Vasquez with a written notice, in English and

in Spanish (Plaintiff Vasquez’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,



                                                 - 18 -
              Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 19 of 24



if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      115.     Defendants are liable to Plaintiff Vasquez in the amount of $5,000, together with

costs and attorneys’ fees.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      116.      Plaintiff Vasquez repeats and realleges all paragraphs above as though fully set forth

herein.

      117.     With each payment of wages, Defendants failed to provide Plaintiff Vasquez with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      118.     Defendants are liable to Plaintiff Vasquez in the amount of $5,000, together with

costs and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS



                                                 - 19 -
                Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 20 of 24



      119.       Plaintiff Vasquez repeats and realleges all paragraphs above as though fully set forth

herein.

      120.      Defendants required Plaintiff Vasquez to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      121.      Plaintiff Vasquez was damaged in an amount to be determined at trial.




                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Vasquez respectfully requests that this Court enter judgment

 against Defendants by:

          (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

          (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Vasquez and the FLSA Class

 members;

          (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Vasquez and the FLSA Class members;




                                                  - 20 -
             Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 21 of 24



       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Vasquez’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Vasquez and the FLSA Class members;

       (f)     Awarding Plaintiff Vasquez and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff Vasquez and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Vasquez;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Vasquez;

       (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Vasquez’s compensation, hours, wages and any deductions or

credits taken against wages;

       (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Vasquez;

       (l)     Awarding Plaintiff Vasquez damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as



                                              - 21 -
             Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 22 of 24



applicable

       (m)     Awarding Plaintiff Vasquez damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (n)     Awarding Plaintiff Vasquez liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage and overtime compensation shown to be

owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (o)     Awarding Plaintiff Vasquez and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (p)      Awarding Plaintiff Vasquez and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (r)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Vasquez demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       November 10, 2018

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620


                                                - 22 -
Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 23 of 24



                                    Attorneys for Plaintiff




                           - 23 -
Case 1:18-cv-10465 Document 1 Filed 11/10/18 Page 24 of 24
